Citation Nr: 1808459	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a compensable initial disability rating for convulsive tic (right eye tic).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1953 to July 1957 and from August 1957 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to a compensable rating for his service-connected right eye convulsive tic disorder.

Following his June 2015 claim, he was afforded an August 2015 VA examination in which he was diagnosed with a convulsive tic (Gilles de la Tourette syndrome).  The examiner indicated an April 2015 brain MRI was ordered to rule out stroke.  It showed no acute intracranial abnormalities, including hemorrhage, infarct, mass effect, midline shift, hydrocephalus or space occupying lesion.  It revealed age appropriate volume loss associated with periventricular white matter T2 hyperintensities, degenerative small vessel disease changes, major intracranial vasculature intact, with no other significant findings.

The examiner noted the Veteran underwent Botulinium (Botox) injections in April 2015 and July 2015, and that another round of injections was scheduled for October 2015.  She referenced a May 2012 VA treatment record from the Veteran's primary care physician that noted involuntary movements of the right eyelids and the Veteran's diagnosed right eye tic disorder.  The August 2015 examiner stated the Veteran's condition requires continuous medication for control, including Botox injections.  She indicated his symptoms include involuntary twitching of the right upper and lower eyelids as well as some other muscle groups in the right periorbital region.  She noted 5-10 percent sensory deficit on pin prick in the V1 region of the trigeminal nerve on the right and that the Veteran "has mild impairment in activities of daily living due to involuntary twitching of his right periorbital area."

Following the August 2015 rating decision granting service connection and a noncompensable rating, the Veteran filed a March 2016 notice of disagreement.  In this statement, he indicated he disagreed with the assigned noncompensable rating as the right eye tic is a degrading and embarrassing condition, causing people to stare at him.  He stated the disorder affects his reading and sleeping and can cause him to feel depressed.  He noted that during the August 2015 VA examination, he had recently received a Botox injection to treat the condition and his symptoms were not as severe as they normally are.

Given the Veteran's statement that his symptoms were less severe because of recent Botox treatment, coupled with reports of symptoms (sleep problems, depression) demonstrating a potential worsening of the condition since he was last examined, the Board finds a new VA examination is required to determine the current nature and severity of the Veteran's right eye convulsive tic disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, there are outstanding relevant medical records identified in the claims file which should be obtained upon remand.  The August 2015 VA examiner discussed an April 2015 brain MRI (noted as "scanned into Vista imaging"), Botox injections from April, July and October 2015, as well as a May 2012 VA record from the Veteran's primary care physician.  None of these records are in the claims file.  Therefore, the RO must obtain updated VA treatment records since April 2012, and also attempt to obtain any additional outstanding private treatment records identified by the Veteran.  38 C.F.R. § 3.159 (c)(2).


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from April 2012, to include but not limited to:

a. the April 2015 brain MRI performed by Guam Radiology Consults and scanned into Vista imaging; and
b. the May 2012 VA treatment record noting involuntary movements of the right eyelids.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include any records from Dr. Carlos, records of Botox injections, and the April 2015 MRI, if unavailable via Vista imaging.

3. After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his right eyelid convulsive tic disability.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

4. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



